DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9, 11, 23-25, 27-32, 34 and 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over US 7,491,663 Perillon et al in view of US 2005/0282449 Mehta et al.
Regarding claim 1, Perillon teaches a heat-sealable thermoprintable tape (abstract) comprising:
a PVC coating 3 (column 4, lines 4-6) having a smooth surface on a first side (figure and column 4, lines 30-38, where Applicant’s “smooth surface” is defined as being printable, as-filed spec paragraph 0004), 
a top-coat layer 7 directly on the smooth surface, the top-coat layer being directly bonded to the PVC coating without any interposing layers therebetween (column 4, lines 30-31), and
an heat-seal polymer layer 4 (PVC, where thermoplastics are heat-seal layers because they flow and may provide a seal once heated) disposed on and bonded to a second side of the PVC coating 3, opposite the first side (column 4, lines 4-6 4 to be directly bonded to layer 3),
wherein the PVC coating and top-coat layer cooperate to form the thermoprintable tape having a printable surface (column 4, lines 34-37) with surface irregularities defining a surface roughness of the printable surface (column 3, lines 55-60).
Perillon does not explicitly teach the value of the surface roughness of the printable surface. However, “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” (MPEP 2144.04 Section IV Part A). Therefore, without a showing of criticality, the claimed roughness does not impart patentability to the claims. Perillon does not teach the method of measuring surface roughness. However, because the method of measuring does not affect the structure of the product, the method of measuring does not lend patentability to the claim. Applicant may show evidence of nonobviousness. 
Perillon does not teach an extruded thermoplastic polyurethane, but teaches a PVC material instead. Mehta teaches an open scrim material with thermoplastic layers bonded to and across the scrim (paragraph 0012) used in roofing, where the extruded (paragraph 0035) thermoplastic layer may be PVC or polyurethane as alternatives (paragraph 0009). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the PVC of Perillon with the extruded thermoplastic polyurethane material of Mehta because these materials are suitable alternatives (paragraph 0009) to be used in the thermoplastic laminate industry. 

Regarding claim 4, Mehta teaches the extruded thermoplastic polyurethane coating, but does not teach the hardness of the thermoplastic coating. When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention, the examiner has basis for shifting the burden of proof to Applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). See MPEP §2112. Therefore, the Examiner is taking the position that the hardness of Mehta’s extruded thermoplastic polyurethane coating would read on the claim. 
Regarding claim 5, Perillon in view of Mehta teaches a support layer 2 between the extruded thermoplastic coating 3 and the extruded heat-seal polymer layer 4 (figure), the support layer having an open structure (column 3, lines 55-60), wherein the extruded thermoplastic coating and heat-seal polymer are bonded within the open structure of the support layer (column impregnation layer would infiltrate the open spaces of the between the threads).
Regarding claim 6, Perillon teaches that the support layer is a scrim, a permeable sheet or a woven layer (column 3, lines 55-60). 
Regarding claim 7, Perillon teaches that the support layer is a scrim with a thread count (column 3, lines 59-61), where the tightness of the weave is variable. Perillon does not explicitly teach the thread count. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to vary the thread count, and therefore the tightness of the weave, because a tighter weave would produce a stiffer material, and a more open weave would allow for further impregnation of the polymeric layers. 
Regarding claim 8, Perillon teaches that the scrim is polyester (column 3, lines 63-66). 
Regarding claim 9, Perillon does not teach the thickness of the polymeric layers. However, one reading Perillon as a whole would appreciate that Perillon is not particularly concerned with the thickness of the layers, and it would be within the purview of one of ordinary skill in the art to choose a suitable thickness for the desired final product. Mehta teaches that the extruded thermoplastic coating and heat-seal polymer layers are 0.1 to 0.25 mm thick (4-10 mils, Mehta paragraph 0035). However, “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” (MPEP 2144.04 Section IV Part A). Therefore, without a showing of criticality, the claimed layer thicknesses do not impart patentability to the claims.

Regarding claim 23, Perillon in view of Mehta teaches most of the limitations of the claim with respect to claims 1 and 5 above. Perillon further teaches that the support layer with an open structure is capable of receiving and supporting an extruded coating within and on the support layer (column 3, lines 55-60), and that the top-coat layer defines a printing surface (column 4, lines 34-38).
Regarding claim 24, Perillon teaches that the support layer includes an open structure (column 3, lines 59-61). Perillon does not explicitly teach the void volume. However, “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” (MPEP 2144.04 Section IV Part A). Therefore, without a showing of criticality, the claimed void content does not impart patentability to the claims.
Regarding claim 25, Perillon in view of Mehta teaches all of the limitations of the claim with respect to claim 11 above. 
Regarding claims 27 and 32, Perillon in view of Mehta teaches the extruded thermoplastic polyurethane coating and the top-coat layer. The combination does not explicitly teach that the layers are bonded via a cross-linker. However, as Perillon in view of Mehta satisfies all of the previous limitations, the combination’s materials (TPU, top-coat) and method (extrusion) are indistinguishable from the claimed materials and method. Therefore, it is reasonable to expect that the combination's TPU coating and top-coat layer would also be 
Regarding claims 28 and 34, Perillon in view of Mehta does not teach the heat-sealable thermoprintable tape adhered to a fabric substrate, and therefore does not teach the pull strength. However, as Perillon in view of Mehta satisfies all of the previous limitations, the combination’s materials (TPU) and method (extrusion) are indistinguishable from the claimed materials and method. Therefore, it is reasonable to expect that the combination's heat-sealable thermoprintable tape would also have a pull strength of 30 to 50 lbs/in2 when adhered to a fabric substrate via the heat-seal polymer. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established” (MPEP 2112.01 Section I).
Regarding claim 29, Perillon in view of Mehta does not teach the method of measuring pull strength. However, because the method of measuring does not affect the structure of the product, the method of measuring does not lend patentability to the claim. Applicant may show evidence of nonobviousness. 
Regarding claim 30, Perillon in view of Mehta teaches a release paper 6 on a backside of the extruded heat-seal polymer layer (column 5, lines 12-15), opposite the extruded thermoplastic polyurethane layer (figure).  
Regarding claim 31, Mehta does not teach the method of measuring surface roughness. However, because the method of measuring does not affect the structure of the product, the 
Regarding claim 37, Perillon teaches that the surface roughness includes irregularities in the form of apertures in the scrim (column 3, lines 55-60). These apertures form contours, peaks, valleys and combinations thereof. 
Regarding claim 38, Perillon does not explicitly teach the surface irregularities such that the value of the surface roughness is 10-40 µin. However, “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” (MPEP 2144.04 Section IV Part A). Therefore, without a showing of criticality, the claimed roughness does not impart patentability to the claims. Perillon does not teach the method of measuring surface roughness. However, because the method of measuring does not affect the structure of the product, the method of measuring does not lend patentability to the claim. Applicant may show evidence of nonobviousness. 
Regarding claim 39, Perillon in view of Mehta teaches that the top-coat layer is bonded to the extruded thermoplastic polyurethane coating without interposing layers therebetween (column 4, lines 30-31). 

Claims 12, 26 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over US 7,491,663 Perillon et al in view of US 2005/0282449 Mehta et al as applied to claims 1 and 23 above, and further in view of US 2008/0262024 McGuire et al.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the protective top coat of McGuire in the product of Perillon because these sheets reduce abrasion and wear to the underlying surface or may improve aesthetics or integrity of the underlying surface, particularly when the surface contains printed material (paragraph 0002).

Claims 35 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over US 7,491,663 Perillon et al in view of US 2005/0282449 Mehta et al as applied to claim 1 above, and further in view of US 2002/0005434 Murakami et al.
Regarding claim 35, Perillon in view of Mehta teaches the heat-sealable thermoprintable tape. Neither Perillon nor Mehta teaches a barcode. Murakami teaches a printable polymeric substrate 11 (vinyl chloride, paragraph 0080) where a readable barcode is printed thereon (paragraph 0142). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the barcode of Murakami in the product of Perillon because barcodes can be used to identify particular items for sale, inventory, tracking and more. 
. 

Response to Arguments
Applicant’s arguments with respect to Mehta in view of Traser have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEGHA M GAITONDE/Primary Examiner, Art Unit 1781